Exhibit 10.16

 

BAKBONE SOFTWARE INCORPORATED

 

SERIES A PREFERRED SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

BAKBONE SOFTWARE INCORPORATED

 

SERIES A PREFERRED SHARE PURCHASE AGREEMENT

 

This Series A Preferred Share Purchase Agreement (the “Agreement”) is made as of
the 18th day of June, 2003, by and between Bakbone Software Incorporated, a
corporation incorporated under the laws of the Province of Alberta, Canada (the
“Company”) and the investors listed on Exhibit A attached hereto (each a
“Purchaser” and together the “Purchasers”).

 

The parties hereby agree as follows:

 

1. Purchase and Sale of Preferred Shares.

 

1.1 Sale and Issuance of Series A Preferred Shares.

 

(a) Subject to receipt of Shareholder Approval (as defined in Section 6.1), the
Company shall adopt and file with the Registrar of Corporations for the Province
of Alberta on or before the Closing (as defined below) the Articles of Amendment
(“Articles of Amendment”) authorizing capital stock of the Company consisting
of: (i) an unlimited number of common shares, and (ii) up to 22,000,000 Series A
preferred shares, each such class of shares to have the rights, preferences and
privileges as set forth in the Share Provisions attached hereto as Exhibit B
(the “Share Provisions”).

 

(b) Subject to the terms and conditions of this Agreement, each Purchaser agrees
to purchase at the Closing and the Company agrees to sell and issue to each
Purchaser at the Closing that number of Series A preferred shares of the Company
set forth opposite each such Purchaser’s name on Exhibit A attached hereto at a
purchase price of CDN. $1.00 per share. The Series A preferred shares issued to
the Purchasers pursuant to this Agreement shall be hereinafter referred to as
the “Stock” or the “Securities.”

 

1.2 Closing; Delivery.

 

(a) Subject to the conditions to closing set forth in Sections 4 and 5 hereof
having been satisfied, the purchase and sale of the Stock shall take place at
the offices of VantagePoint Venture Partners, 1001 Bayhill Drive, San Bruno,
California, at 10:00 a.m., on July 17, 2003, or at such other time and place as
the Company and the Purchasers mutually agree upon, orally or in writing (which
time and place are designated as the “Closing Date”). In the event there is more
than one closing, the term “Closing” shall apply to each such closing unless
otherwise specified herein.

 

(b) At the Closing, the Company shall deliver to each Purchaser a certificate
representing the Stock being purchased thereby against payment of the purchase
price therefor by certified check, bank draft or trust check payable to the
Company or by wire transfer to a bank account designated by the Company.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that, except as set forth on a Disclosure
Schedule (the “Disclosure Schedule”) delivered separately by the Company to each
Purchaser, specifically identifying the relevant subsection hereof, which
exceptions shall be deemed to be representations and warranties as if made
hereunder:



--------------------------------------------------------------------------------

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
Province of Alberta, Canada, and has all requisite corporate power and authority
to carry on its business as presently conducted and as proposed to be conducted.
The Company is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure so to qualify would have a Material
Adverse Effect (as defined in Section 4.7).

 

2.2 Capitalization. The authorized capital of the Company consists, or will
consist, immediately prior to the Closing, of:

 

(a) 22,000,000 Series A preferred shares, none of which are issued and
outstanding immediately prior to the Closing. The rights, privileges and
preferences of the Series A preferred shares are as stated in the Share
Provisions.

 

(b) An unlimited number of common shares, 58,625,216 shares of which are issued
and outstanding as at the date hereof, and there will be no change to the number
of issued and outstanding common shares of the Company prior to the Closing
Date, other than common shares issued on exercise of currently outstanding
convertible securities. All of the outstanding common shares have been duly
authorized, are fully paid and non-assessable and were issued in compliance with
all applicable Canadian and U.S. federal, provincial and state securities laws.

 

(c) The Company has reserved 6,803,958 common shares for issuance to officers,
directors, employees and consultants of the Company pursuant to its 2002 Stock
Option Plan duly adopted by the board of directors of the Company (the “Board of
Directors”) and approved by the Company shareholders (the “Stock Plan”) and the
Board of Directors has authorized a 4,000,000 share increase to such plan, to a
maximum of 10,803,958 common shares, subject to requisite shareholder approval.
Of such reserved common shares, no shares have been issued pursuant to
restricted stock purchase agreements, options to purchase 6,450,020 shares have
been granted and are currently outstanding, and, subject to receipt of
shareholder approval for the proposed increase in the Stock Plan, 4,245,961
common shares remain available for issuance to officers, directors, employees
and consultants pursuant to the Stock Plan.

 

(d) Except for (i) conversion privileges of the Series A preferred shares, (ii)
the outstanding options issued pursuant to the Stock Plan at exercise prices
ranging from $0.58 to $8.50 per share, (iii) 958,894 common share purchase
warrants held by various subscribers, each entitling the holder thereof to
acquire one (1) common share at an exercise price of CDN. $1.00 per share at any
time on or prior to December 31, 2003, (iv) 300,000 warrants held by Bolder
Venture Partners, LLC, each entitling the holder thereof to acquire one (1)
common share at an exercise price of CDN. $1.25 per share at any time on or
prior to February 11, 2005, (v) 200,000 warrants held by Jeffrey L. Taylor, each
entitling the holder thereof to acquire one (1) common share at an exercise
price of CDN. $1.24 per share at any time on or prior to January 31, 2004, (vi)
150,000 warrants held by Larry Fox, each entitling the holder thereof to acquire
one (1) common share at an exercise price of CDN. $0.95 per share at any time on
or prior to December 23, 2004, and (vii) 10,000 warrants held by Cornis Consult
Finance, each entitling the holder thereof to acquire one (1) common share at an
exercise price of

 

-2-



--------------------------------------------------------------------------------

CDN. $1.00 per share at any time on or prior to February 21, 2004 and except as
set forth in the Investors’ Rights Agreement (as defined below), or as
specifically listed on the Disclosure Schedule (defined herein), there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, for the purchase or acquisition from the Company of any shares of its
capital stock. None of the Company’s share purchase agreements or stock option
documents contains a provision for accelerated vesting (or lapse of a repurchase
right) upon the occurrence of any event, other than the existing stock option
agreements for the Company, the form of which has been provided to the
Purchasers, which do provide for accelerated vesting in certain circumstances,
including in the event of a bona fide offer being made to acquire in excess of
51% of the issued and outstanding voting securities of the Company, with such
transaction subsequently being consummated (but provided further that the
transactions contemplated by the present Agreement would not constitute an event
triggering accelerated vesting under such stock option agreements). In October,
2000, the Company repriced 1,698,000 stock options from $11.82 to $7.74. In
addition, on August 17, 2001, the Company announced a voluntary option cancel
and regrant program for employees, under which program the Company’s employees
were given the opportunity, at their election, to cancel outstanding stock
options previously granted to them in return for an equal number of replacement
options at a later date, with such replacement options being granted on March 1,
2002 at the then fair market value. Other than the foregoing, the Company has
never adjusted or amended the exercise price of any stock options previously
awarded, whether through amendment, cancellation, replacement grant, repricing,
or any other means, other than as set forth in the SEC Documents or Canadian
Securities Documents, as applicable.

 

(e) The list of shareholders of the Company, dated as of April 29, 2003,
provided to counsel to the Purchasers, is true and correct as of the date
hereof.

 

2.3 Subsidiaries. Except as set forth in Schedule 2.3, the Company does not
currently own or control, directly or indirectly, any interest in any other
corporation, association, or other business entity. The Company is not a
participant in any joint venture, partnership or similar arrangement.

 

2.4 Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement, the Investors’ Rights Agreement in the form
attached hereto as Exhibit C (the “Investors’ Rights Agreement”) (the Investors’
Rights Agreement and this Agreement are referred to as the “Agreements”), the
performance of all obligations of the Company hereunder and thereunder and the
authorization, issuance and delivery of the Securities have been taken or will
be taken prior to the Closing, and the Agreements, when executed and delivered
by the Company, shall constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

 

2.5 Valid Issuance of Securities. The Securities that are being issued to the
Purchasers hereunder, when issued, sold and delivered in accordance with the
terms hereof for the consideration expressed herein, will be duly and validly
issued, fully paid and non-assessable

 

-3-



--------------------------------------------------------------------------------

and free of restrictions on transfer other than restrictions on transfer under
this Agreement, the Investors’ Rights Agreement, applicable securities laws, and
liens or encumbrances created by or imposed by a Purchaser. Based in part upon
the representations of the Purchasers in this Agreement and subject to the
provisions of Section 2.6 below, the Securities will be issued in compliance
with all applicable securities laws. The Company covenants that neither it nor
any authorized agent acting on its behalf will take any action hereafter that
would cause the failure of such compliance. The common shares issuable upon
conversion of the Securities have been duly and validly reserved for issuance,
and upon issuance in accordance with the terms of the Share Provisions, shall be
duly and validly issued, fully paid and non-assessable and free of restrictions
on transfer other than restrictions on transfer under this Agreement, the
Investors’ Rights Agreement, applicable securities laws, and liens or
encumbrances created by or imposed by a Purchaser, and will be issued in
compliance with all applicable securities laws.

 

2.6 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Canadian, federal, state or local governmental authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for filings (i) pursuant to Section
25102(f) of the California Corporate Securities Law of 1968, as amended, and the
rules thereunder, and Regulation D of the Securities Act of 1933, as amended
(the “Securities Act”), (ii) pursuant to the Securities Act (Alberta) (the
“Alberta Securities Act”), and (iii) with the Toronto Stock Exchange in order to
obtain the conditional listing approval of the Exchange for the transactions
contemplated hereby.

 

2.7 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
of its subsidiaries that questions the validity of the Agreements or the right
of the Company to enter into them, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in any Material Adverse Effect, or any change in the current
equity ownership of the Company, nor is the Company aware that there is any
basis for the foregoing. Neither the Company nor any of its subsidiaries is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no action,
suit, proceeding or investigation by the Company or any of its subsidiaries
currently pending or which the Company or any of its subsidiaries intends to
initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business, or any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.

 

2.8 SEC Documents. Since January 1, 2001, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (the “Commission”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder (the “Exchange Act”) (all of
the foregoing filed prior to or on the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of the date of filing of such SEC Documents, each such SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the

 

-4-



--------------------------------------------------------------------------------

date hereof, complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to such SEC Document. None of the SEC Documents, as of the
date filed and as they may have been subsequently amended by filings made by the
Company with the Commission prior to the date hereof, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. No other
written information provided by or on behalf of the Company to the Purchasers
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading. Except for the
issuance of the Securities contemplated by this Agreement, no event, liability,
development or circumstance has occurred or exists, or is currently contemplated
to occur, with respect to the Company or its subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws and
which has not been publicly disclosed. The Company and its subsidiaries are
engaged only in the business described in the SEC Documents, which contain a
complete and accurate description in all material respects of the business of
the Company and its subsidiaries, taken as a whole.

 

2.9 Canadian Securities Law Compliance. The Company is a “reporting issuer” not
in default under the securities laws of British Columbia, Alberta and Ontario.
Since January 1, 2001, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Alberta
Securities Commission, the British Columbia Securities Commission, the Ontario
Securities Commission and the Toronto Stock Exchange pursuant to the reporting
requirements of applicable Canadian provincial securities laws, the rules and
regulations promulgated thereunder, and the bylaws, rules and regulations of the
Toronto Stock Exchange (all of the foregoing filed prior to or on the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “Canadian Securities Documents”). As of the date of filing of
such Canadian Securities Documents, each such Canadian Securities Document, as
it may have been subsequently amended in accordance with applicable provincial
securities legislation and/or the bylaws, rules and regulations of the Toronto
Stock Exchange prior to the date hereof, complied in all material respects with
the requirements of applicable Canadian provincial securities law, the rules and
regulations promulgated thereunder, and the rules and regulations of the Toronto
Stock Exchange applicable to such Canadian Securities Documents. None of the
Canadian Securities Documents, as of the date filed and as they may have been
subsequently amended in accordance with applicable Canadian provincial
securities legislation and/or the bylaws, rules and regulations of the Toronto
Stock Exchange prior to the date hereof, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company and its
subsidiaries are engaged only in the business described in the Canadian
Securities Documents and the Canadian Securities Documents contain a complete
and accurate description in all material respects of the business of the Company
and its subsidiaries, taken as a whole.

 

2.10 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of

 

-5-



--------------------------------------------------------------------------------

any security or solicited any offers to buy any security, under circumstances
that would cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of the securities laws or any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, nor will the Company or
any of its subsidiaries take any action or steps that would cause the offering
of the Securities to be integrated with other offerings.

 

2.11 Intellectual Property Rights.

 

(i) Schedule 2.11(i) summarizes all owned Intellectual Property (as defined
below) of the Company, and all licensed Intellectual Property, in each case,
with descriptions of their scope.

 

(ii) The Company and its subsidiaries own or possess adequate rights or licenses
to use all Intellectual Property necessary or advisable to conduct their
businesses as now conducted free and clear of all liens, encumbrances, adverse
claims or obligations to license the owned Intellectual Property, other than
software licenses entered into in the ordinary course of business.

 

(iii) No owned Intellectual Property of the Company or its subsidiaries which is
necessary for the conduct of Company’s and each of its subsidiaries’ respective
businesses as currently conducted has been or is now involved in any
cancellation, dispute or litigation, and, to the Company’s knowledge, no such
action is threatened.

 

(iv) All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary or advisable for
the conduct of Company’s and each of its subsidiaries’ respective businesses as
currently conducted to which the Company or any subsidiary is a party or by
which any of their assets are bound (collectively, “License Agreements”) are
valid and binding obligations of the Company or its subsidiaries that are
parties thereto and, to the Company’s knowledge, the other parties thereto,
enforceable in accordance with their terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally, and there exists no event or
condition which will result in a material violation or breach of or constitute
(with or without due notice or lapse of time or both) a default by the Company
or any of its subsidiaries under any such License Agreement.

 

(v) To the Company’s knowledge, the Company’s and its subsidiaries’ businesses
as currently conducted does not infringe any Intellectual Property rights of any
third party, and, to the Company’s knowledge, the Intellectual Property rights
of the Company and its subsidiaries which are necessary for Company’s and each
of its subsidiaries’ respective businesses as currently conducted are not being
infringed by any third party. There is no litigation, arbitration action, or
order pending or outstanding or, to the Company’s knowledge, threatened or
imminent, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property of the Company or its
subsidiaries and the Company’s or its subsidiaries’ use of any Intellectual
Property owned by a third party, and, to the Company’s knowledge, there is no
valid basis for the same.

 

-6-



--------------------------------------------------------------------------------

(vi) The consummation of the transactions contemplated hereby will not result in
the alteration, loss, impairment of or restriction on the Company’s or any of
its subsidiaries’ ownership or right to use any of the Intellectual Property
which is necessary or advisable for the conduct of Company’s and each of its
subsidiaries’ respective businesses as currently conducted.

 

(vii) To the Company’s knowledge, all software owned by the Company or any of
its subsidiaries, and, to the Company’s knowledge, all software licensed from
third parties by the Company or any of its subsidiaries, (i) is free from any
material defect or programming error; (ii) operates and runs in a reasonable and
efficient business manner; and (iii) conforms in all material respects to the
specifications and purposes thereof.

 

(viii) To the Company’s knowledge, the Company and its subsidiaries have taken
reasonable steps to protect the Company’s and its subsidiaries’ rights in their
confidential information and trade secrets. To the Company’s knowledge, each
employee, consultant and contractor who has had access to proprietary
Intellectual Property owned by the Company which is necessary or advisable for
the conduct of Company’s and each of its subsidiaries’ respective businesses as
currently conducted has executed an agreement to maintain the confidentiality of
such Intellectual Property and has executed appropriate agreements that are
substantially consistent with the Company’s standard forms thereof. To the
Company’s knowledge, and except under confidentiality obligations, there has
been no material disclosure of any of the Company’s or its subsidiaries’
confidential information or trade secrets to any third party. To the Company’s
knowledge, each employee, consultant, and contractor who has developed any
Intellectual Property of the Company has signed appropriate agreements with the
Company ensuring that all developed Intellectual Property will be deemed solely
owned by the Company.

 

(ix) “Intellectual Property” means all of the following: (1) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (2) trademarks, service marks, trade dress,
trade names, corporate names, logos, slogans and Internet domain names, together
with all goodwill associated with each of the foregoing; (3) copyrights and
copyrightable works; (4) registrations, applications and renewals for any of the
foregoing; (5) trade secrets, confidential information and know-how (including
but not limited to ideas, formulae, compositions, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information); and (6) proprietary computer software (including
but not limited to data, data bases and documentation).

 

2.12 Material Contracts & Commitments.

 

(a) Except as set forth in Schedule 2.12, the Company and its subsidiaries have
no currently existing contract, obligation, agreement, plan, arrangement,
commitment or the like (written or oral) of any material nature (the
“Contracts”) including, without limitation, the following: (1) loans, notes,
indentures, or instruments relating to or evidencing indebtedness for borrowed
money, or mortgages, pledges, liens, security interests or other encumbrances on
any of the Company’s property or any agreement or instrument

 

-7-



--------------------------------------------------------------------------------

evidencing any guaranty by the Company of payment or performance by any other
person; (2) employment, bonus or consulting agreements, pension, profit sharing,
deferred compensation, stock bonus, retirement, stock option, stock purchase,
phantom stock or similar plans, including agreements evidencing rights to
purchase securities of the Company and agreements among shareholders and the
Company; (3) agreements with dealers, sales representatives, brokers or other
distributors, jobbers, advertisers or sales agencies; (4) agreements with any
labor union or collective bargaining organization or other similar labor
agreements; (5) any contract or series of contracts with the same person for the
furnishing or purchase of machinery, equipment, goods or services, including
without limitation agreements with processors and subcontractors; (6) any
indenture, agreement or other document (including private placement brochures)
relating to the sale or repurchase of securities; (7) any joint venture contract
or arrangement or other agreement involving a sharing of profits or expenses to
which the Company is a party; (8) agreements and purchase orders with customers;
(9) agreements limiting the freedom of the Company to compete in a line of
business or in any geographic area or with any person; (10) agreements providing
for disposition of the business, assets or shares of the Company, agreements or
merger or consolidation to which the Company is a party or letters of intent
with respect to the acquisition of the business assets or shares of any other
business; (11) agreements involving or letters of intent with respect to the
acquisition of the business, assets or shares of any other business; (12)
insurance policies; (13) license agreements; and (14) powers of attorney. For
purpose of the foregoing, the reference to any contract, obligation, agreement,
plan, arrangement, commitment of any “material nature” means that any such item
would be reasonably required for the current conduct of the Company’s business
and operations or, alternatively, the absence or termination of such item would
have a Material Adverse Effect.

 

(b) The Company has provided the Purchasers with copies of all of the Contracts.
Each of the Contracts is a valid and binding obligation of the Company or its
subsidiaries that are parties thereto and, to the Company’s knowledge, the other
parties thereto, enforceable in accordance with their terms, and are in full
force and effect in all material respects. The Company is not in default under,
or otherwise in violation of the terms of, any of the Contracts in any material
respect. To the best of the Company’s knowledge, no other party to any of the
Contracts is in default thereunder or otherwise in violation of the material
terms thereof. To the Company’s knowledge, the performance of any such Contract
would not result in a Material Adverse Effect and all were entered into in the
ordinary course of business in arms-length transactions.

 

2.13 Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under its constating documents, the laws of the jurisdiction of its
incorporation or the laws of any other jurisdiction which is or could become
applicable to the Purchasers as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 

2.14 Certain Practices. Neither the Company nor any of its subsidiaries nor, to
the Company’s knowledge, any of their respective current or former shareholders,
directors, officers, employees, agents or other persons or entities acting on
behalf of the Company or any subsidiary thereof, has on behalf of the Company or
any subsidiary thereof or in connection with

 

-8-



--------------------------------------------------------------------------------

their respective businesses: (a) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the Company
or any subsidiary thereof; or (e) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of any nature.

 

2.15 Sarbanes-Oxley. To the extent applicable to the Company, the Company has
been and is in full compliance with the Sarbanes-Oxley Act of 2002.

 

2.16 Compliance with Other Instruments.

 

(a) The Company is not in violation or default of any provisions of its
constating documents or Bylaws or of any instrument, judgment, order, writ,
decree or contract to which it is a party or by which it is bound or of any
provision of Canadian, provincial, federal or state statute, rule or regulation
applicable to the Company. The execution, delivery and performance of the
Agreements and the consummation of the transactions contemplated hereby or
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract or an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company.

 

(b) The Company has avoided every condition, and has not performed any act, the
occurrence of which would result in the Company’s loss of any right granted
under any material license, distribution agreement or other agreement.

 

2.17 Agreements; Action.

 

(a) Other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s common shares, in each instance, approved by the Board of Directors,
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, affiliates, or any affiliate
thereof.

 

(b) Except for agreements explicitly contemplated by the Agreements, there are
no agreements, understandings, instruments, contracts or proposed transactions
to which the Company or any of its subsidiaries is a party or by which it is
bound that involve (i) obligations (contingent or otherwise) of, or payments to,
the Company or any of its subsidiaries in excess of $100,000, (ii) the license
of any patent, copyright, trade secret or other proprietary right to or from the
Company or any of its subsidiaries, or (iii) the grant of rights to manufacture,
produce, assemble, license, market, or sell its products to any other person or
affect the Company’s exclusive right to develop, manufacture, assemble,
distribute, market or sell its products.

 

(c) Other than as set forth in Schedule 2.17, neither the Company nor any of its
subsidiaries has (i) declared or paid any dividends, or authorized or made any

 

-9-



--------------------------------------------------------------------------------

distribution upon or with respect to any class or series of its capital stock,
(ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $100,000 or in excess of $500,000 in the
aggregate, which is presently outstanding, (iii) made any loans or advances to
any person other than ordinary advances for travel expenses, or (iv) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its inventory in the ordinary course of business.

 

(d) The Company has not engaged in the past three months in any discussion (i)
with any representative of any corporation or corporations regarding the merger
of the Company with or into any such corporation or corporations in which more
than 50% of the voting power of the Company would be disposed of, (ii) with any
representative of any corporation, partnership, association or other business
entity or any individual regarding the sale, conveyance or disposition of all or
substantially all of the assets of the Company or a transaction or series of
related transactions in which more than 50% of the voting power of the Company
would be disposed of, or (iii) regarding any other form of liquidation,
dissolution or winding up of the Company.

 

(e) For the purposes of subsections (b) and (c) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated with that person or entity)
shall be aggregated for the purposes of meeting the individual minimum dollar
amounts of each such subsection.

 

2.18 No Conflict of Interest. Other than as set forth in Schedule 2.18, the
Company is not indebted, directly or indirectly, to any of its officers or to
their respective spouses or children, in any amount whatsoever other than in
connection with expenses or advances of expenses incurred in the ordinary course
of business or relocation expenses of employees. None of the Company’s officers
or directors, or any members of their immediate families, are, directly or
indirectly, indebted to the Company or, to the Company’s knowledge, have any
direct or indirect ownership interest in any firm or corporation with which the
Company is affiliated or with which the Company has a business relationship, or
any firm or corporation which competes with the Company except that officers,
directors and/or shareholders of the Company may own stock in (but not exceeding
two percent of the outstanding capital stock of) any publicly traded company
that may compete with the Company. To the Company’s knowledge, other than
employment agreements and stock option agreements entered into in the ordinary
course of business, none of the Company’s officers or directors or any members
of their immediate families are, directly or indirectly, interested in any
contract with the Company. The Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.

 

2.19 Rights of Registration and Voting Rights. Except as contemplated in the
Investors’ Rights Agreement, the Company has not granted or agreed to grant any
registration rights, including piggyback rights, to any person or entity. To the
knowledge of the Company, no stockholder of the Company has entered into any
agreements with respect to the voting of capital shares of the Company.

 

2.20 Title to Property and Assets. The Company owns its property and assets free
and clear of all mortgages, liens, loans and encumbrances, except such
encumbrances and liens which arise in the ordinary course of business and do not
materially impair the Company’s

 

-10-



--------------------------------------------------------------------------------

ownership or use of such property or assets. With respect to the property and
assets it leases, the Company is in compliance with such leases and holds a
valid leasehold interest free of any liens, claims or encumbrances.

 

2.21 Financial Statements. The Company has made available to each Purchaser its
audited financial statements (including balance sheet, income statement and
statement of cash flows) as of March 31, 2002 and March 31, 2001, and for the
fiscal year ended March 31, 2002 and March 31, 2001, and its unaudited financial
statements (including balance sheet, income statement and statement of cash
flows) as of March 31, 2003 and for the 12-month period ended March 31, 2003
(collectively, the “Financial Statements”). The Financial Statements have been
prepared in accordance with generally accepted accounting principles of Canada
applied on a consistent basis throughout the periods indicated, and reconciled
to generally accepted accounting principles of the United States in the
Company’s annual SEC filing on Form 20-F, and provided that the unaudited
Financial Statements may not contain all footnotes required by generally
accepted accounting principles. The Financial Statements fairly present the
financial condition and operating results of the Company as of the dates, and
for the periods, indicated therein, subject to normal year-end audit
adjustments. Except as set forth in the Financial Statements, the Company has no
liabilities in excess of $25,000, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to March 31,
2003, and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in the Financial Statements, which, in both cases,
individually or in the aggregate are not material to the financial condition or
operating results of the Company and its subsidiaries.

 

2.22 Changes. Since March 31, 2002, there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the SEC Documents and the Canadian
Securities Documents, except changes in the ordinary course of business that
have not been, in the aggregate, materially adverse;

 

(b) any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the business, properties, prospects, or
financial condition of the Company;

 

(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
that is not material to the business, properties, prospects or financial
condition of the Company;

 

(e) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;

 

(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

 

-11-



--------------------------------------------------------------------------------

(g) any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;

 

(h) any resignation or termination of employment of any officer or key employee
of the Company; and the Company, is not aware of any impending resignation or
termination of employment of any such officer or key employee;

 

(i) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable;

 

(j) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 

(k) any declaration, setting aside or payment or other distribution in respect
to any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;

 

(l) to the Company’s knowledge, any other event or condition of any character
that might materially and adversely affect the assets, properties, condition
(financial or otherwise), operating results, business, or prospects of the
Company; or

 

(m) any arrangement or commitment by the Company to do any of the things
described in this Section 2.23.

 

2.23 Employee Benefit Plans.

 

(a) The following definitions will apply to this Section 2.24:

 

a. “Code” shall mean the Internal Revenue Code of 1986, as amended;

 

b. “Company Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written or unwritten or otherwise, funded or unfunded,
including without limitation, each “employee benefit plan,” within the meaning
of Section 3(3) of ERISA which is or has been maintained, contributed to, or
required to be contributed to, by the Company or any Affiliate for the benefit
of any Employee, or with respect to which the Company or any Affiliate has or
may have any liability or obligation;

 

c. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;

 

d. “ERISA Affiliate” shall mean any other person or entity under common control
with the Company within the meaning of Section 414(b), (c), (m) or (o) of the
Code and the regulations issued thereunder;

 

-12-



--------------------------------------------------------------------------------

e. “Multiemployer Plan” shall mean any “Pension Plan” (as defined below) which
is a “multiemployer plan,” as defined in Section 3(37) of ERISA;

 

f. “Pension Plan” shall mean each Company Employee Plan which is an “employee
pension benefit plan,” within the meaning of Section 3(2) of ERISA;

 

(b) Neither the Company nor any ERISA Affiliate contributes to or has any
contingent obligations to any Multiemployer Plan. Neither the Company nor any
ERISA Affiliate has incurred any liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA.

 

(c) Neither the Company nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to, any Pension Plan
which is subject to Title IV of ERISA or Section 412 of the Code. Neither the
Company nor any ERISA Affiliate has any liability with respect to any
post-retirement benefit under any Company Employee Plan which is a welfare plan
(as defined in section 3(l) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA.

 

(d) Each Company Employee Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the Code, and no condition exists
or event has occurred with respect to any such plan which would result in the
incurrence by the Company or any ERISA Affiliate of any material liability, fine
or penalty. No Company Employee Plan is being audited or investigated by any
government agency or is subject to any pending or threatened claim or suit.
Neither the Company nor any ERISA Affiliate nor any fiduciary of any Company
Employee Plan has engaged in a prohibited transaction under section 406 of ERISA
or section 4975 of the Code.

 

(e) The Company has no Company Employee Plan subject to Canadian or Canadian
provincial law.

 

2.24 Tax Returns and Payments. The Company has filed all tax returns and reports
as required by law. These returns and reports are true and correct in all
material respects. The Company has paid all taxes and other assessments due.

 

2.25 Other Names. The business conducted by the Company prior to the date hereof
has not been conducted under any corporate, trade or fictitious name.

 

2.26 Insurance Coverage. There is in full force and effect one or more policies
of insurance issued by insurers of recognized responsibility insuring the
Company and its subsidiaries and their properties and business against such
losses and risks, and in such amounts as are customary in the case of
corporations engaged in the same or similar business and similarly situated. The
Company and its subsidiaries have not been refused any insurance coverage sought
or applied for, and the Company has no reason to believe that it will be unable
to renew its existing insurance coverage as and when the same will expire upon
terms at least as favorable as those presently in effect, other than possible
increases in premiums that do not result from any act or omission of the
Company. The Company has directors’ and officers’ liability insurance coverage
protecting the directors in an amount no less than $10 million.

 

-13-



--------------------------------------------------------------------------------

2.27 Returns & Complaints. The Company has received no customer complaints
concerning its products and/or services, the results of which would have a
Material Adverse Effect, nor has it had any of its products returned by a
purchaser or distributor thereof, outside of the ordinary course, other than
minor non-recurring warranty problems, or returns not exceeding $10,000 in any
event.

 

2.28 Labor Agreements and Actions. The Company is not bound by or subject to
(and none of its assets or properties is bound by or subject to) any written or
oral, express or implied, contract, commitment or arrangement with any labor
union, and no labor union has requested or, to the knowledge of the Company, has
sought to represent any of the employees, representatives or agents of the
Company. There is no strike or other labor dispute involving the Company
pending, or to the knowledge of the Company threatened, which could have a
material adverse effect on the assets, properties, condition (financial or
otherwise), operating results, business, or prospects of the Company, nor is the
Company aware of any labor organization activity involving its employees. The
employment of each officer and employee of the Company who is resident in the
United States is terminable at the will of the Company. The Company has complied
in all material respects with all applicable Canadian, state, and federal equal
employment opportunity laws and with other laws related to employment.

 

2.29 Confidential Information and Intellectual Property Assignment Agreements.
Each employee, consultant and officer of the Company has executed an agreement
with the Company regarding confidentiality and proprietary information and
Intellectual Property assignment to the Company substantially in the form or
forms delivered to the counsel for the Purchasers. The Company is not aware that
any of its employees or consultants is in violation thereof, and the Company
will use its reasonable best efforts to prevent any such violation.

 

2.30 Permits. The Company and each of its subsidiaries has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business. The Company is not in default in any material respect under any of
such franchises, permits, licenses or other similar authority.

 

2.31 Corporate Documents. The constating documents and Bylaws of the Company are
in the form provided to counsel for the Purchasers. The copy of the minute books
of the Company provided to the Purchasers’ counsel contains minutes of all
meetings of directors and shareholders and all actions by written consent
without a meeting by the directors and shareholders since the date of
incorporation and reflects all actions by the directors (and any committee of
directors) and shareholders with respect to all transactions referred to in such
minutes accurately in all material respects.

 

2.32 Real Property Holding Corporation. The Company is not a “United States real
property holding corporation” within the meaning of the Code and any regulations
promulgated thereunder.

 

2.33 Environmental and Safety Laws. The Company is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, and to its knowledge, no material expenditures
are or will be required in order to comply with any such existing statute, law
or regulation. No Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or, to the Company’s knowledge,

 

-14-



--------------------------------------------------------------------------------

after reasonable investigation by any other person or entity on any property
owned, leased or used by the Company. For the purposes of the preceding
sentence, “Hazardous Materials” shall mean (a) materials which are listed or
otherwise defined as “hazardous” or “toxic” under any applicable local, state,
federal and/or foreign laws and regulations that govern the existence and/or
remedy of contamination on property, the protection of the environment from
contamination, the control of hazardous wastes, or other activities involving
hazardous substances, including building materials or (b) any petroleum products
or nuclear materials.

 

2.34 Canadian Securities Trades. The Securities and the common shares issuable
upon conversion of the Securities will generally be subject to a four month
“hold period”, commencing on the Closing Date, under applicable Canadian
securities legislation, after which time they will generally be freely tradable
without restriction through the Toronto Stock Exchange, subject to restrictions
imposed on trades which constitute “control distributions” under applicable
securities legislation at the Closing Date.

 

2.35 Projections. All projections and expressions of opinion or predictions
relating to future sales and financial performance of the Company previously
delivered to the Purchasers by the Company or its representatives were made in
good faith and prepared on a reasonable basis by the Company. The Company knows
of no facts or circumstances that as of the date hereof (other than general
economic conditions) would adversely affect the Company’s ability to meet its
projections.

 

2.36 “Company’s Knowledge” Defined. As used in this Section 2, the terms “to the
Company’s knowledge,” “to the best knowledge of the Company,” “known to the
Company” or similar phrases shall mean to the best knowledge of the Company, its
officers and directors, after careful consideration of the matters set forth in
the representation that is so qualified and a diligent review of all files,
documents, agreements and other material in such person’s possession or subject
to his or her control, and shall include knowledge that should have been
reasonably known to such person given such person’s position in the Company
and/or access to information.

 

3. Representations and Warranties of the Purchasers. Each Purchaser,
individually, hereby represents and warrants to the Company that:

 

3.1 Authorization. Such Purchaser has full power and authority to enter into the
Agreements. The Agreements, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.

 

3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of applicable
securities laws. The Purchaser has not been formed for the specific purpose of
acquiring the Securities. The Purchaser does not act jointly or in concert with
any other Purchaser for Securities for the purpose of the acquisition of the
Securities.

 

-15-



--------------------------------------------------------------------------------

3.3 Restricted Securities. The Purchaser understands that the Securities have
not been, and will not be (other than pursuant to the Investors’ Rights
Agreement), registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Purchaser’s representations as expressed herein. The Purchaser
understands that the Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Securities indefinitely unless they are registered with
the Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available, or
the Securities are sold on the Toronto Stock Exchange. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale in the United States except as set forth in the Investors’
Rights Agreement. The Purchaser further acknowledges that if an exemption from
U.S. registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

3.4 Legends. The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends securities law purposes:

 

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
SALE OR DISTRIBUTION MAY BE EFFECTED IN THE UNITED STATES WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”

 

(b) Any legend set forth in the other Agreements.

 

(c) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

 

(d) “Unless permitted under securities legislation, the holder of the security
shall not trade the securities before the date that is four months and a day
after the distribution date.”

 

3.5 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act, as defined in
Multilateral Instrument 45-103 of the Alberta Securities Commission, and as
defined in Ontario Securities Commission Rule 45-501.

 

-16-



--------------------------------------------------------------------------------

3.6 Exempt Distribution. Purchaser acknowledges that because its subscription
under this Agreement is being made pursuant to exemptions from the prospectus
and registration requirements of applicable securities law:

 

(a) its ability to enforce civil liabilities under the United States federal
securities laws may be affected adversely by, among other things: (1) the fact
that the Company is organized under the laws of Canada; (2) some or all of its
directors and its officers may be residents of Canada, and (3) a substantial
portion of the assets of the Company and said persons may be located outside the
United States; and

 

(b) the Company is relieved from certain obligations that would otherwise apply
under the applicable securities laws if the exemptions were not being used.

 

3.7 Tax Consequences. The Purchaser understands that the investment in the
Securities and the underlying common shares may have tax consequences under the
laws of the United States and of Canada and that it is the sole responsibility
of the Purchaser to determine and assess such tax consequences as may apply to
its particular circumstances.

 

3.8 Compliance With Applicable Law. Subject to the Company’s compliance with its
representations, warranties and covenants hereunder, the entering into of the
Agreements by the Purchaser and the completion of the transactions contemplated
hereby will not result in a violation of any of the terms and provisions of any
law applicable to it, or any of its constating documents, or of any agreement to
which the Purchaser is a party or by which it is bound.

 

3.9 No Securities Commission Review. The Purchaser is aware that no securities
commission or similar regulatory authority has reviewed or passed on the merits
of the Securities or the underlying common shares; that there is no government
or other insurance covering the Securities or the underlying common shares; that
there is (a) a four month restriction on the Purchaser’s ability to resell the
Securities or the underlying common shares and (b) a filing requirement for
control persons, and it is the responsibility of the Purchaser to comply with
such restrictions for selling the Securities or the underlying common shares
before such sale; that the Company has advised the Purchaser that the Company is
relying on an exemption under Canadian securities laws from the requirements as
to the filing of a prospectus, to provide the Purchaser with a prospectus and as
to the delivery of an offering memorandum, as well as to sell securities through
a person or company registered to sell securities under the Securities Act
(Alberta) and, as a consequence of acquiring securities pursuant to this
exemption, certain protections, rights and remedies provided by the Securities
Act (Alberta), including statutory rights of rescission or damages, will not be
available to the Purchaser; and that the Company is relieved from certain
obligations that would otherwise apply under the applicable securities laws if
the exemption were not being used.

 

3.10 Delivery of Documents. If required by applicable securities legislation,
regulations, rules, instruments, policies or orders or by any securities
commission, stock exchange or other regulatory authority, the Purchaser will
execute, deliver, file and otherwise assist the Company in filing, such reports,
undertakings and other documents with respect to the issue of the Securities as
may be required (including, without limitation, the private placement
questionnaire and undertaking required by The Toronto Stock Exchange and the
Alberta Certificate of Accredited Investor, copies of which accompany this
Agreement).

 

-17-



--------------------------------------------------------------------------------

3.11 Purchase Funds. None of the funds the Purchaser is using to purchase the
Securities are, to the knowledge of the Purchaser, proceeds obtained or derived,
directly or indirectly, as a result of illegal activities.

 

4. Conditions of the Purchasers’ Obligations at Closing. The obligations of each
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived by each Purchaser, which conditions are for each Purchaser’s sole benefit
and may be waived at any time in its sole discretion by providing the Company
prior written notice thereto:

 

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing.

 

4.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in the Agreements
that are required to be performed or complied with by it on or before the
Closing.

 

4.3 Compliance Certificate. The CEO of the Company shall deliver to the
Purchasers at the Closing a certificate certifying that the conditions specified
in Sections 4.1 and 4.2 have been fulfilled.

 

4.4 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the Canada or United States or of
any state that are required in connection with the lawful issuance and sale of
the Stock pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

4.5 Opinion of Company Counsel. The Purchasers shall have received from Burnet,
Duckworth & Palmer LLP (as to matters relating to Canadian and Alberta law),
Goodman and Carr LLP (as to matters relating to Ontario law), Gray Cary Ware &
Freidenrich (as to matters relating to United States law), Pillsbury Winthrop
LLP (as to matters relating to the Company’s intellectual property) and Sean
Collin (as to matters relating to the Company’s intellectual property), each
counsel for the Company, an opinion, dated as of the Closing, in substantially
the form of Exhibit D-1, Exhibit D-2, Exhibit D-3, Exhibit D-4 and Exhibit D-5,
as applicable.

 

4.6 Investors’ Rights Agreement. The Company and each Purchaser shall have
executed and delivered the Investors’ Rights Agreement in substantially the form
attached as Exhibit C.

 

4.7 Indemnification Agreement. The Company shall have executed and delivered the
Indemnification Agreement in the form attached as Exhibit E for the benefit of
the director representatives of the Purchasers.

 

4.8 Material Adverse Effect. Between the time of the execution of this Agreement
and the Closing Date, (i) no Material Adverse Effect shall occur or become known
(whether or not arising in the ordinary course of business), and (ii) no
transaction which is material and unfavorable to the Company shall have been
entered into by the Company. As used

 

-18-



--------------------------------------------------------------------------------

in this Agreement, “Material Adverse Effect” means any material adverse effect
or a change to the business, properties, assets, operations, results of
operations, prospects, or condition (financial or otherwise) of the Company and
its subsidiaries, or on the transactions contemplated hereby by the agreements
and instruments to be entered into in connection herewith, or on the authority
or ability of the Company to perform its obligations under the Agreements;
provided, however, that a Material Adverse Effect will not be deemed to have
occurred unless such effect or change or changes in aggregate relates to one or
more adverse changes from a financial point of view of at least $100,000 or if
such effect or change could have a material adverse effect or material adverse
change to the business of the Company.

 

4.9 Delivery of Share Certificates. The Company shall have executed and
delivered certificates for the securities purchased by the Purchasers at the
Closing in form reasonably acceptable to the Purchasers.

 

4.10 Filings; Authorizations. The Company shall have made all filings under all
applicable Canadian, provincial, federal and state securities laws and the
bylaws, rules and regulations of the Toronto Stock Exchange necessary to
consummate the issuance of the Securities pursuant to this Agreement in
compliance with such laws, and shall have obtained all authorizations, approvals
and permits necessary to consummate the transactions contemplated by the
Agreements and such authorizations, approvals and permits shall be effective as
of the Closing Date.

 

4.11 No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Agreements, nor shall any proceeding have been
commenced or threatened with respect to the foregoing.

 

4.12 Shareholder Approval. The Company shall have received the requisite
approval for the transactions contemplated by the Agreements from its
shareholders, in compliance with all applicable laws, on or prior to July 31,
2003. Notwithstanding the foregoing, the Company covenants that no shareholder
approval will be necessary if the Purchasers elect to exercise their right
contained in Section 6.2 hereof.

 

4.13 Legal Investment. At the time of the Closing, the purchase of the
Securities by the Purchasers hereunder shall be legally permitted by all laws
and regulations to which the Purchasers and the Company are subject.

 

4.14 Articles. The Company shall have filed the Articles of Amendment with the
Registrar of Corporations of the Province of Alberta, Canada, in accordance with
Section 1.1(a), on or prior to the Closing Date, which shall continue to be in
full force and effect as of the Closing Date.

 

4.15 Confidential Information and Invention Assignment Agreement. The Company
and each of its employees shall have entered into the Company’s standard form
Confidential Information and Invention Assignment Agreement, in substantially
the form provided to the Purchasers.

 

-19-



--------------------------------------------------------------------------------

4.16 Secretary’s Certificate. The Secretary of the Company shall deliver to the
Purchasers at the Closing a certificate certifying (i) the constating documents
of the company, (ii) the Bylaws of the Company, (iii) resolutions of the Board
of Directors approving the Agreements and the transactions contemplated hereby
and thereby, and (iv) resolutions of the shareholders of Company approving the
Articles of Amendment

 

4.17 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchasers, and Purchasers (or their counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

4.18 Toronto Stock Exchange. The common shares underlying the Securities (the
“Subject Securities”) shall have been conditionally approved for listing on the
Toronto Stock Exchange and the Toronto Stock Exchange shall have confirmed in
writing that the Subject Securities will be posted or listed for trading on the
Toronto Stock Exchange as of the Closing Date.

 

5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:

 

5.1 Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 3 shall be true and correct on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.

 

5.2 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing shall
have been performed or complied with.

 

5.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the Canada, United States or of any
province or state that are required in connection with the lawful issuance and
sale of the Stock pursuant to this Agreement shall be obtained and effective as
of the Closing.

 

5.4 No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents the consummation of the transactions contemplated by
the Agreements.

 

5.5 Shareholder Approval. The Company shall have received the requisite approval
for the transactions contemplated by the Agreements from its shareholders, in
compliance with all applicable laws, on or prior to July 31, 2003, and shall use
its reasonable best efforts to obtain such shareholder approval. Notwithstanding
the foregoing, the Company covenants that no shareholder approval will be
necessary if the Purchasers elect to exercise their right contained in Section
6.2 hereof.

 

-20-



--------------------------------------------------------------------------------

5.6 Legal Investment. At the time of the Closing, the purchase of the Securities
by the Purchasers hereunder shall be legally permitted by all laws and
regulations to which the Purchasers and the Company are subject.

 

6. Covenants.

 

6.1 Shareholder Approval.

 

(a) In connection with the issuance of the Securities, the Company shall provide
to each shareholder entitled to vote at the next meeting of the shareholders of
the Company, which meeting shall occur on or before July 31, 2003 (the
“Shareholder Meeting Deadline”) a management proxy circular statement (the
“Proxy Statement”), which has been previously reviewed by the Purchasers and
their counsel, soliciting each such shareholder’s affirmative vote at such
shareholder meeting for approval of the Company’s issuance of the Securities and
the other transactions contemplated by the Agreements (such affirmative approval
being referred to herein as the “Shareholder Approval”).

 

(b) The Company shall ensure that the Proxy Statement contains all material
disclosures and is in compliance with all applicable laws, rules, and
regulations, and that the solicitation of the Shareholder Approval is made in
compliance with all applicable laws, rules, and regulations.

 

(c) Subject to the fiduciary obligations of the Board of Directors, the Company
shall cause its Board of Directors to unanimously recommend to the Company’s
shareholders that the Securities be issued on the terms set forth herein and
that the other transactions contemplated by the Agreements be approved.

 

6.2 Alternative Right to Invest.

 

(a) If for any reason the Shareholder Approval is not obtained by the
Shareholders Meeting Deadline, the Purchasers shall have an option (the
“Purchasers’ Option”), exercisable in their sole discretion to purchase up to
14,619,111 common shares of the Company at CDN $1.00 per share.

 

(b) The Purchasers’ Option, if exercised, shall be exercised and closing shall
occur on or prior to August 28, 2003.

 

(c) In connection with the exercise of the Purchasers’ Option, the Company’s
representations and warranties shall apply, the Investors Rights Agreement shall
be executed by the Company, and the Company shall take such other steps as
reasonably required by the Purchasers to close the transactions contemplated by
the Purchasers’ Option.

 

6.3 Increase in Stock Option Pool. Subject to requisite shareholder approval,
effective as of the Closing Date, the aggregate number of common shares reserved
for issuance shall be increased to 10,803,958 common shares of the Company.

 

6.4 Board Membership. Effective as of the Closing Date, the Company shall take
all reasonable steps to ensure that Andrew Sheehan and Stephan Dolezalek are
elected to the Board of Directors (provided that such individuals are at such
time legally qualified individuals

 

-21-



--------------------------------------------------------------------------------

to serve as members of the board of directors of a public company) as the
initial representatives of the holders of the Series A preferred shares. The
four other Board of Directors members at the Closing Date shall be Keith
Rickard, Jeff Lawson, Neil Mackenzie and Archie Nesbitt (provided that such
individuals are at such time legally qualified individuals to serve as members
of the board of directors of a public company).

 

7. Indemnification.

 

7.1 Indemnification by the Company. Subject to section 8.1 hereof, in
consideration of each Purchaser’s execution and delivery of this Agreement and
acquiring the Securities thereunder and in addition to all of the Company’s
other obligations under the Agreements, the Company shall defend, protect,
indemnify and hold harmless each Purchaser and each permitted transferee of the
Securities and all of their shareholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements
(collectively, “Claims”), incurred by any Indemnitee as a result of, or arising
out of, or relating to (a) any misrepresentation or breach of any representation
or warranty made by the Company in any of the Agreements, (b) any breach of any
covenant, agreement or obligation of the Company contained in any of the
Agreements (other than due to the material breach of the Agreements by the
Purchasers), (c) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of any of the Agreements or any other certificate,
instrument or document contemplated hereby or thereby and (d) the Company
infringing the Intellectual Property rights of any third party in any material
manner. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Claims which is permissible under
applicable law.

 

7.2 Procedures for Indemnification. Promptly after an Indemnitee has knowledge
of any Claim as to which such Indemnitee reasonably believes indemnity may be
sought or promptly after such Indemnitee receives notice of the commencement of
any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnitee shall, if a Claim in respect thereof is to be
made against any the Company under this Section 7, deliver to the Company a
written notice of such Claim, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel if, in the reasonable opinion of counsel retained by the
Company, the representation by such counsel of the Indemnitee and the Company
would be inappropriate due to actual or potential differing interests between
such Indemnitee and the Company; provided, further, that the Company shall not
be responsible for the reasonable fees and expense of more than one (1) separate
legal counsel for such Indemnitee. In the case of an Indemnitee, the legal
counsel referred to in the immediately preceding sentence shall be selected by
the Purchasers holding at least a majority in interest of the Securities to
which the Claim relates. The Indemnitee shall cooperate fully with

 

-22-



--------------------------------------------------------------------------------

the Company in connection with any negotiation or defense of any such action or
Claim by the Company and shall furnish to the Company all information reasonably
available to the Indemnitee which relates to such action or Claim. The Company
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. The Company shall
not be liable for any settlement of any Claim effected without its prior written
consent; provided, however, that the Company shall not unreasonably withhold,
delay or condition its consent. The Company shall not, without the prior written
consent of the Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnitee of a full
release from all liability in respect to such Claim and action and proceeding.
After indemnification as provided for under this Agreement, the rights of the
Company shall be subrogated to all rights of the Indemnitee with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
Company as provided in this Agreement shall not relieve the Company of any
liability to the Indemnitee under this Section 7, except to the extent that the
Company is prejudiced in its ability to defend such action.

 

7.3 Survival of and Limitation of Indemnification Obligations. The obligations
of the Company under this Section 7 shall survive the transfer of the Securities
by the Indemnitees; provided that such transfer is made to an existing investor
in the Purchaser or an affiliated entity of the Purchaser. In addition, in no
event shall the obligations of the Company to indemnify a Purchaser or permitted
transferee exceed the aggregate amount of the Purchaser’s initial investment in
the Company under this Agreement.

 

8. Miscellaneous.

 

8.1 Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution of this Agreement and the Closing of the
transactions contemplated hereby, notwithstanding any investigation made by the
Purchasers. No claim against the party making any representations and warranties
under Section 2 or Section 3 in respect of a breach of any such representations
and warranties shall be made or be enforceable, whether by legal proceeding or
otherwise, unless written notice of such claim is given to such party by the
party for whose benefit such representations and warranties were given within
three (3) years from the Closing Date, except for the representations set forth
in Sections 2.1 through and including 2.6, which shall survive indefinitely. All
statements as to factual matters contained in any certificate, exhibit or other
instrument delivered by or on behalf of the Company pursuant hereto or in
connection with the transactions contemplated hereby shall be deemed to be the
representations and warranties of the Company, as of the date of such
certificate or instrument.

 

8.2 Transfer; Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.3 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

-23-



--------------------------------------------------------------------------------

8.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

8.5 Construction. The titles and subtitles of this Agreement are intended for
reference and shall not by themselves determine the construction or
interpretation of this Agreement. This Agreement and its provisions contained
therein and the exhibits hereto shall not be construed or interpreted for or
against any party to this Agreement because said party drafted or caused the
party’s legal representative to draft any of its provisions. The Company has
been represented by legal counsel in connection with the drafting and
negotiation of this Agreement. The language of this Agreement shall be construed
as to its fair meaning.

 

8.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by fax (upon customary confirmation of receipt),
or 48 hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party’s address as set forth on the signature page or Exhibit A hereto, or as
subsequently modified by written notice, and (a) if to the Company, with a copy
to Burnet, Duckworth & Palmer LLP, Suite 1400, 350 - 7th Avenue S.W., Calgary,
Alberta, T2P 3N9, Attn: J.G. (Jeff) Lawson and to Gray Cary Ware & Freidenrich,
4365 Executive Drive, Suite 1100, San Diego, California 92121, Attn: Scott
Stanton or (b) if to the Purchasers, with a copy to Orrick, Herrington &
Sutcliffe LLP, 400 Sansome Street, San Francisco, CA 94111, Attn: Richard D.
Harroch.

 

8.7 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction, other
than a fee to Citigroup by the Company for the Closing of this transaction. Each
Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which each Purchaser or any of its officers, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

 

8.8 Fees and Expenses. The Company shall pay the fees and expenses of counsel
for the Purchasers, reasonable fees and expenses of experts, consultants and the
like and other expenses incurred in connection with performing due diligence
with respect to this Agreement, the documents referred to herein and the
transactions contemplated hereby up to a maximum of US $150,000 (a) at the
Closing, (b) at the closing contemplated under Section 6.2, or (c) in the event
of a material breach of this Agreement by the Company.

 

8.9 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the holders of at least a
majority of the Common Shares issued or issuable upon conversion of the Stock.
Any amendment or waiver effected in accordance with this Section 8.9 shall be
binding upon the Purchasers and each transferee of the Securities, each future
holder of all such Securities, and the Company.

 

-24-



--------------------------------------------------------------------------------

8.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

8.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

8.12 Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements relating
to the subject matter hereof existing between the parties hereto are expressly
canceled.

 

8.13 Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION
BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.

 

8.14 Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.

 

8.15 Dispute Resolution. In the event of any dispute arising out of or relating
to this Agreement, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the San Francisco branch of JAMS (“JAMS”)
to be governed by JAMS’ Commercial Rules of Arbitration (the “JAMS Rules”) and
heard before one arbitrator. The

 

-25-



--------------------------------------------------------------------------------

parties shall attempt to mutually select the arbitrator. In the event they are
unable to mutually agree, the arbitrator shall be selected by the procedures
prescribed by the JAMS Rules. Each party shall bear its own attorneys’ fees,
expert witness fees, and costs incurred in connection with any arbitration.

 

[Signature Pages Follow]

 

-26-



--------------------------------------------------------------------------------

The parties have executed this Series A Preferred Share Purchase Agreement as of
the date first written above.

 

COMPANY:

   PURCHASERS: Bakbone Software Incorporated   

VantagePoint Venture Partners IV (Q), L.P.

by VantagePoint Venture Associates IV L.L.C.,

Its General Partner

By:  /s/ Keith Rickard

--------------------------------------------------------------------------------

        Keith Rickard, President and CEO

  

By:      /s/ Alan E. Salzman

--------------------------------------------------------------------------------

    

Name: Alan E. Salzman

--------------------------------------------------------------------------------

Address: 10145 Pacific Heights Boulevard

  

Title: Managing Partner

                 Suite 500

    

                 San Diego, California 92121

    

Fax:          (858) 450-9929

  

VantagePoint Venture Partners IV, L.P.

by VantagePoint Venture Associates IV, L.L.C.,

Its General Partner

    

By:      /s/ Alan E. Salzman

--------------------------------------------------------------------------------

    

Name: Alan E. Salzman

--------------------------------------------------------------------------------

    

Title: Managing Member

    

VantagePoint Venture Partners IV Principals Fund, L.P.

by VantagePoint Venture Associates IV, L.L.C.,

Its General Partner

    

By:      /s/ Alan E. Salzman

--------------------------------------------------------------------------------

    

Name: Alan E. Salzman

--------------------------------------------------------------------------------

    

Title:    Managing Member



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

 

This Disclosure Schedule is given pursuant to Section 2 of the Series A
Preferred Share Purchase Agreement attached hereto (the “Agreement). The
schedule numbers in this Disclosure Schedule correspond to the section numbers
in the Agreement. Any information disclosed under any section number in this
Disclosure Schedule shall not be deemed disclosed under and incorporated into
any other section number unless specifically cross referenced to such section
under the Agreement where such disclosure would be appropriate. Terms defined in
the Agreement have the same meaning when used in the Disclosure Schedule unless
the context otherwise requires.



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A -   Schedule of Purchasers Exhibit B -   Form of Amended and Restated
Articles of Amalgamation Exhibit C -   Form of Investors’ Rights Agreement
Exhibit D - 1   Form of Legal Opinion of with respect to Alberta law Exhibit D -
2   Form of Legal Opinion of with respect to Ontario law Exhibit D - 3   Form of
Legal Opinion of U.S. Corporate Counsel Exhibit D - 4   Form of Legal Opinion of
Intellectual Property Counsel Exhibit D - 5   Form of Legal Opinion of
Intellectual Property Counsel (S. Collin) Exhibit E -   Form of Indemnification
Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

Purchasers

--------------------------------------------------------------------------------

   Total Number of Series A
Preferred Shares to be
Purchased


--------------------------------------------------------------------------------

   Total Purchase Price in
Canadian Dollars


--------------------------------------------------------------------------------

VantagePoint Venture Partners IV (Q), L.P.

   19,929,800    $ 19,929,800.00

VantagePoint Venture Partners IV, L.P.

   1,997,600    $ 1,997,600.00

VantagePoint Venture Partners IV Principals Fund, L.P.

   72,600    $ 72,600.00

TOTAL

   22,000,000    $ 22,000,000.00